DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/14/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
The drawings are objected to because:
The recitation in page 8 paragraph [0027] “FIG. 1A” (twice) seems to be improper because it seems to be improperly constructed (see page 4 paragraph [0010]); it is suggested to be changed to “FIG. 1”
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 
“310A”, “310B” and “310-C” (see page 9 paragraph [0030]-[0031]) 
“712” (see page 34 paragraph [0090]; pages 37-38 paragraph [0098]; page 44 paragraph [00116])
“704” (see page 27 paragraph [0073]; page 34 paragraph [0088]; page 34 paragraph [0090], pages 37-38 paragraph [0098]; page 38 paragraph [0099]-[00100] ; page 42 paragraph [00111]; page 44 paragraph [00116]); pages 44-45 paragraph [00117]; pages 47-48 
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: “704(A)”, “704(B)”; “77” (see figure 7C).
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities:
The recitation in page 62 paragraph [00170] “782(A)-782(H)” seems to be improper because it seems improperly constructed (see figure 7D); it is suggested to be changed to “782(A)-782(D)”  
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Appropriate correction is required.
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: claims 1-20 are allowed because a comprehensive search of prior art failed to teach, either alone or in combination, pre-training, using a first dataset comprising synthetic sensor data, a neural network by adjusting parameter values of one or more convolutional layers of the neural network and one or more fully connected layers of the neural network that process features extracted using the one or more convolutional layers to generate a pre-trained neural network comprising the parameter values adjusted by the pre-training and training, using a second dataset comprising real-world physical sensor data, the pre- trained neural network by adjusting a first subset of the parameter values that correspond to the one or more convolutional layers while a second subset of the parameter values that correspond to the one or more fully connected layers remain fixed, the training generating a trained neural network; and training, using synthetic data, a neural network by adjusting parameter values of a feature extractor of the neural .

    PNG
    media_image1.png
    551
    391
    media_image1.png
    Greyscale


Conclusion
The art made of record and not relied upon is considered pertinent to applicant's disclosure:
Levinson US 10468062 B1) discloses detecting errors in sensor data.
Chen (US 11151447 B1) discloses network training process for hardware definition.
Wrenninge (US 20190156151 A1) discloses method for image analysis.
Avidan (US 20190205667 A1) discloses method, apparatus, and system for generating synthetic image data for machine learning.
Planche (US 20200294201 A1) discloses segmenting and denoising depth images for recognition applications using generative adversarial neural networks.
Chen (US 20200326717 A1) discloses transferring synthetic LIDAR system data to real world domain for autonomous vehicle training applications.
This application is in condition for allowance except for the following formal matters: 
See above.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUAN A TORRES whose telephone number is (571) 272-3119.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth N Vanderpuye can be reached on (571) 272-3078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 

/JUAN A TORRES/Primary Examiner, Art Unit 2636